Citation Nr: 0805824	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  02-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Manchester, New Hampshire, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied claims for service connection for depression and 
hepatitis C and for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional lung disability resulting from 
treatment a VA facility.

In November 2002, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  The Board 
then decided the service connection claims later that month, 
and decided the § 1151 claim separately in April 2003.  The § 
1151 claim was remanded to the Board by the United States 
Court of Appeals for Veterans Claims (the Court) in July 
2003, and in December 2005, the Court affirmed the Board's 
denial of the claim for service connection for depression, 
but remanded the claim for service connection for hepatitis C 
to the Board.  The Board subsequently denied the § 1151 claim 
and remanded the present claim to the RO, which has now 
returned the case to the Board. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Hepatitis C was not present in service or for many years 
afterward, and it is not etiologically related to service.





CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the veteran was sent a VCAA notification letter in May 
2001, before the initial unfavorable AOJ decision.  This 
letter informed him of what evidence was required to 
substantiate the claim for service connection and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was not asked to provide any additional evidence in his 
possession that pertained to his claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  
	
Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge that he needed to submit any 
additional evidence in his possession that pertained to his 
claim.  This knowledge is evidenced by the veteran's 
arguments to the Court in 2004.  Moreover, a reasonable 
person could be expected to understand from the notice 
provided in May 2001 that he should submit any pertinent 
evidence.  The letter told the veteran what evidence was 
needed to substantiate the claim and then told him that what 
he could do to help with his claim was to "send us the 
evidence we need as soon as possible..."  There has been no 
additional evidence sent, since notice as provided and the 
Court holding.  Thus, it is presumed that there is no 
additional evidence in the appellant's possession that he 
wants to submit.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The May 2001 notification letter did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, and service treatment records.  There 
is no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  A VA examination was provided in connection 
with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
II. Service Connection

The veteran asserts that he has hepatitis C as a result of 
his active military service in the United States Navy.  
Specifically, the veteran contends that he may have 
contracted hepatitis C when a barber used the same razor to 
shave his neck and the necks of other service members.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
hepatitis C was incurred in or aggravated by the veteran's 
active military service.  According to the veteran's service 
treatment records, late in August 1976 the veteran was seen 
for complaints of drowsiness for two days.  The veteran was 
taking tetracycline for acne.  The impression was rule out 
hepatitis and rule out mononucleosis.  On examination the 
next day the veteran additionally reported a lack of 
coordination and that he felt unbalanced.  His duties 
involved driving cargo trucks.  It was noted that the veteran 
failed to come for evaluation the previous day.  On 
examination, no disease was found and the veteran was sent to 
duty.  The following day the veteran was seen for 
mononucleosis check, the symptoms were improved.  The 
mononucleosis test was negative.  In early September 1976, 
the veteran was seen for medication for a mild chest cold 
that he had for two days and he needed results of a blood 
test for hepatitis.  No diagnosis or treatment related to 
hepatitis was noted.  On a dental health questionnaire in 
November 1976, no history of hepatitis or liver trouble was 
reported.  On discharge examination in July 1977, the 
veteran's abdomen and viscera were clinically evaluated as 
normal and no defects were noted regarding hepatitis or the 
liver.  On an undated examination, no history of hepatitis 
was noted and the veteran's abdomen and viscera were 
clinically evaluated as normal. 

In February 1998, the veteran was admitted for alcohol 
detoxification.  He reported smoking pot in high school, 
using alcohol since the age of 15, and at one point drinking 
30 beers a day.  He reported using alcohol and cocaine from 
1995 to January 1997 and last used cocaine in January 1997.  
He reported assaultive behavior up to two times a month and 
specifically reported attacking a man with a pool cue and 
assaulting a police officer.

In March 1998 and November 1998, the veteran tested positive 
for hepatitis C antibodies.  On VA examination in November 
1998, the veteran was asymptomatic.

A January 1999 VA notation included that the veteran had a 
history of polysubstance dependence, including alcohol and 
cocaine.  He reported last using cocaine (smoking) in 1995.  
Other drug experimentation was approximately 20 years 
previously.

In a November 2001 statement, the veteran reports that while 
stationed in Guantanamo Bay, Cuba, he served with Vietnam 
veterans.  He suspects that he contracted hepatitis C while 
getting a haircut because the barbers would use a straight 
razor on the service members' necks and would constantly nick 
them.

The first showing of hepatitis C is not until 1998, some 20 
years after the veteran's separation from service.  This lack 
of treatment for hepatitis C is evidence against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  The Board is well aware that 
tests for hepatitis C were not readily available during the 
veteran's period of service and did not become prevalent 
until some years later.  There were tests during this time, 
however, that revealed non-A and non-B hepatitis.  In other 
words, there was testing that could reveal abnormality.  The 
lack of treatment, while certainly not dispositive, is still 
a factor weighing against the claim.    

The veteran was afforded a VA examination in September 2007.  
The examiner reviewed the veteran's medical records and 
claims file and opined that the veteran's hepatitis C is less 
likely than not caused by or a result of "shared razors" 
while in the military.  She explained that the veteran does 
state that the barber had what was supposed to be a 
disinfectant solution that he rinsed the razor in between 
haircuts.  According to the examiner, while it is possible 
that the military barber's use of a straight razor on the 
veteran's neck could have exposed him to hepatitis C, it is 
far more likely he contacted hepatitis C through his long 
history of other risky behaviors.  

Considering risky behaviors, the examiner explained that in 
general hepatitis C is contracted by coming in contact with 
blood contaminated with the virus, and in rare cases, 
hepatitis C may be transmitted sexually.  For many people 
infected with hepatitis C, no risk factor can be identified.  
The veteran admits to a long history of alcohol and cocaine 
use including drinking 30 beers a day for an extensive 
period, and inpatient treatment for detox.  He stated to the 
examiner that his history of cocaine use included snorting 
cocaine.  The examiner explained that straws shared in 
snorting drugs are a potential source of infection of 
hepatitis C and that the veteran's records show that he 
reported using cocaine through January of 1997.  She states 
that the records also show that his illicit drug use was 
present as a teenager when he started smoking marijuana.  He 
also has a long history of assaultive behavior including 
attacking a man with a pool stick and an assault on a police 
officer in 1997.  Contact with blood is common during a 
fight.  Although transmitting of hepatitis C is less common 
through sexual activity, the examiner noted that the veteran 
has been tested for HIV and the need for that testing is an 
indication of risky sexual behavior, including activities 
that result in an exchange of body fluids, including blood.  
She also relayed that a history of homelessness is noted in 
the records, which is a risk factor of hepatitis C because of 
the environments and behaviors associated with homeless 
communities such as poor hygiene, poor nutrition, high-risk 
sexual behavior, and high levels of intravenous drug use.  
For these reasons, the examiner felt that the veteran's 
hepatitis C was less likely than not caused by or a result of 
"shared razors" while in the military.  The Board gives 
this medical opinion high probative value as it is made based 
on a review of the relevant evidence, and is based on medical 
principles applied to the veteran's specific situation as 
gleaned from the review of evidence.      

Service treatment records are devoid of any treatment for 
hepatitis or any liver problems while in service, the veteran 
had a normal clinical evaluation of the abdomen and viscera 
at separation, and hepatitis C was first diagnosed more than 
20 years after the veteran's active military service.  There 
is no competent medical evidence showing a link between the 
veteran's in-service exposure to straight razors while 
getting his hair cut and current hepatitis C, and after a 
review of the relevant evidence a VA examiner opined that 
hepatitis C is less likely than not caused by or a result of 
"shared razors" while in the military.  The examiner went 
on to state that while it was possible that hepatitis C was 
the result of shared razors, it was far more likely that 
hepatitis C was contacted thru his long history of other 
risky behaviors.  Many of the risky behaviors noted in the 
examiner's explanation are well documented in the veteran's 
claims folder. 

The Board has considered the argument posited by the 
veteran's representative in the January 2008 Appellant's 
Post-Remand Brief.  The representative essentially argues 
that the examiner overemphasized the veteran's risk factors.  
It is specifically contended that the examiner was 
"overemphasizing theoretical possibilities rather than 
proven fact."  The facts before the Board show that the 
veteran snorted cocaine (reported to the VA examiner); had 
multiple sexual partners without use of condoms (See November 
3, 1998 VA progress note); drank over 30 beers a day for over 
20 years (See January 4, 1999 VA progress note); and left his 
apartment and went to "Lowell Shelter," had assaultive 
behavior around 2 times per month including attacking a man 
with a pool cue and assaulting a police officer, and drank 
until he had blackouts (See February 23, 1998 VA progress 
note).  The VA examiner gave her medical opinion by applying 
her training and experience to the facts in this case, facts 
that are supported by the evidence of record; as such, the 
opinion has been afforded high probative value.    

For all the reasons above, the Board finds that the 
preponderance of the competent evidence is against a finding 
of in-service hepatitis C and a nexus between the post-
service diagnosis of hepatitis C and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


